Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 19-31 and 33-37 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 19, the prior art of record does not disclose or suggest “wherein the sliding member is provided between the second elastic body and the auxiliary heating member, an area of the sliding member in contact with the auxiliary heating member equal to an area of the temperature sensor in contact with the auxiliary heating member,” in combination with the other claim limitations.  Claims 20-22 and 24-31 depend from base Claim 19, and therefore these claims are also allowed.  
RE Claim 23, the prior art of record does not disclose or suggest “wherein the first elastic body and the second elastic body are made of rubber having the same elastic constant,” in combination with the other claim limitations.
RE Claim 33, the prior art of record does not disclose or suggest “wherein the sliding member is provided between the second elastic body and the auxiliary heating member, an area of the sliding member in contact with the auxiliary heating member equal to an area of the temperature sensor in contact with the auxiliary heating member,” in combination with the other claim limitations.  
RE Claim 34, the prior art of record does not disclose or suggest “wherein the first distance is equal to the second distance, and wherein the first elastic body and the second elastic 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852